Dear Secretary Carnahan:
This office received your letter of April 10, 2008, submitting a proposed summary statement prepared under Section 116.334, RSMo, for the petition submitted by Todd Jones, (version 9) on March 19, 2008. The proposed summary statement is as follows:
Shall the Missouri Constitution be amended to repeal the "Missouri Stem Cell Research and Cures Initiative" approved by voters in November 2006 which banned human cloning and guaranteed Missouri patients access to stem cell therapies and cures and permitted Missouri researchers to conduct stem cell research in accordance with federal law?
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement. Because our review of the statement is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition, nor as the expression of any view regarding the objectives of its proponents.